Title: From George Washington to John Hanson, 25 February 1782
From: Washington, George
To: Hanson, John


                  
                     Sir
                     Philadelphia Feby 25th 1782
                  
                  I have received intelligence, thro’ a good channel, that 19 large Transports sailed from New York, on monday last, for Charles Town; My Informant adds, common Report says that they are only to call at Charles Town, and proceed to Europe; but that it is the opinion of the more Informed that those Transports are sent for the purpose of bringing the Troops off, and that Charles Town will be evacuated—He mentions also as a corroborating circumstance to this opinion, that the Enemy are building Barracks in New York.
                  Another Correspondent informs, "that the Fleet sailed under convoy of the Rotterdam & one Frigate, and he makes no doubt it is destined for Charles Town"—I thought it proper to communicate this information just as I have received it, and have the honor to be Your Excellencys Most Obedt Servt
                  
                     Go: Washington
                  
               